            Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 1 of 29



                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                                PLAINTIFF

V.                                        NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                                DEFENDANTS

EMILY McCLENDON, ET AL.                                                              INTERVENORS


                          AUGUST 31, 2020 FACILITIES STATUS REPORT

            Pulaski County Special School District for its updated report to the Court states:

            To the extent that previous subheadings are not apropos to this report, because there is no

new information to report as regards to them, they are not being repeated.

                                          PROGRESS REPORT

                                            Mills High School

            1.      The ROTC building has been set up for its intended use for this school year. All

of the ROTC gear and items are now housed in the ROTC building and not in the choir room.

Training weapons are stored in a different location. See photos, Exhibit 1.

            2.      The choir room is now arranged for use by the choir and not by the ROTC. See

photos, Exhibit 2.

            3.      Designs for the ROTC Building to house the Driven Program continue to be

evaluated.

            4.      The following projects are in various stages of completion:

                 a. The walls of the corridors (nearly complete), see photos, Exhibit 3;



                                                     1


7700130.1
       Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 2 of 29



              b. Multipurpose building locker room upgrades (nearly complete), see photos,

                 Exhibit 4;

              c. Trophy case upgrades (will be started as soon as the wall panels are complete).

                                        Mills Middle School

       5.        The kitchen sewer/appliance upgrades project is complete.        See report from

contractor attached hereto as Exhibit 5.

                                      Sylvan Hills High School

       6.        Phase I: approximately 100% complete. The building is now in use.

       7.        Phrase II: the district is awaiting a Certificate of Occupancy from the City of

Sherwood. The district has now purchased lockers, furniture, low energy electronics, and

appliances.

       8.        Phrase III: the Performing Arts Center is in progress. See Field Report, attached

here to as Exhibit 6.

       9.        Phrase IV: the multi purpose arena remains under construction. Id.

                                      Robinson Middle School

       10.       Construction has been completed on the indoor practice facility finish out (second

floor Driven program).

       11.       The Board has now approved a new sewer plant. Construction will start soon.

                          FINANCIAL EXPENDITURES ON FACILITIES

       12.       On the August 4, 2020 facilities tour while at Sylvan Hills High School, the Court

inquired about the amount of expenditure on facilities at Sylvan Hills. This section seeks to

respond to the Court’s inquiry.




                                                  2
       Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 3 of 29



       13.      To date $ 49,727,163 has been expended on the Sylvan Hills High School project.

However, this figure will change as construction progresses. The district is still on track to its

$65,000,000 budget.

       14.      Any comparison of this number to expenditures in other parts of the district must

account for student enrollment. See comparison of facility construction projects since the

implementation of Plan 2000, attached hereto as Exhibit 7.

       15.      Additionally, any statement made about the racial implications of a comparison of

this number to expenditures in other parts of the district must be evaluated alongside the racial

composition of the student body in each area. As a general point, here is a snapshot of PCSSD

high schools:

                                               Black1          White
                         Sylvan Hills HS       44.8 %          44.4 %
                         Maumelle HS           44.4 %          45.6 %
                         Mills HS              61.9 %          21.6 %
                         Robinson HS           39.8 %          49.3 %

(Doc. 5643, pp. 10-11) (Brief filed by Intervenors). These numbers are merely repeated here as

originally calculated and reported by Intervenors in pre-trial briefing, so as to be

unobjectionable.

                                           Future Reports

       Unless the Court directs otherwise, PCSSD proposes to utilize the same reporting format

as this and the previous reports.




1
 These numbers report “black” students only. As is apparent because “white” enrollment plus
“black” enrollment does not equal 100%, these numbers do not report any other race. Once
again, this is repeated in the same format Intervenors previously reported these numbers so as to
be unobjectionable. (Doc. 5643, pp. 10-11) (Brief filed by Intervenors).


                                                3
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 4 of 29




                             Devin R. Bates (2016184)
                             M. Samuel Jones III (76060)
                             Amanda G. Orcutt (2019102)
                             MITCHELL, WILLIAMS, SELIG,
                               GATES & WOODYARD, P.L.L.C.
                             425 West Capitol Avenue, Suite 1800
                             Little Rock, Arkansas 72201
                             Telephone: (501) 688-8800
                             Facsimile: (501) 688-8807
                             sjones@mwlaw.com
                             dbates@mwlaw.com

                             and

                             Jay Bequette
                             Cody Kees
                             Bequette Billingsley & Kees, P.A.
                             425 West Capitol Ave., Suite 3200
                             Little Rock, Arkansas 72201
                             Telephone: (501) 374-1107
                             Facsimile: (501) 374-5092
                             Mobile: (501 590-4500
                             jbequette@bbpalaw.com
                             ckees@bbpalaw.com

                             Attorneys for Pulaski County Special
                             School District




                               4
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 5 of 29




                           EXHIBIT
                               1
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 6 of 29
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 7 of 29
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 8 of 29
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 9 of 29
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 10 of 29
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 11 of 29
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 12 of 29




                            EXHIBIT
                                2
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 13 of 29
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 14 of 29




                             EXHIBIT
                                 3
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 15 of 29
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 16 of 29




                             EXHIBIT
                                 4
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 17 of 29
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 18 of 29




                             EXHIBIT
                                  5
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 19 of 29
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 20 of 29
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 21 of 29
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 22 of 29
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 23 of 29
              Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 24 of 29



                   WITSELL EVANS RASCO I ARCHITECTS/PLANNERS
                   901 West Third Street Little Rock, Arkansas 72201 501-374-5300    PCSSD Sylvan Hills
                                                                                     High School Campus
                                                                                     Architect’s Field Report
Project:      Sylvan Hills High School IPF PAC MPA                          Field Report Number: 20-08-20

Contractor:   Baldwin & Shell Construction                                  Date of Issue:       20-08-24

Report By:    Jerome Sorensen, AIA CSI                                      Architect’s Project Number: PCSSDO08.66
              WER Construction Services
Date: 08-20-2020              Time: 2:30 pm                  Weather: Partly Cloudy          Temp Range: 80s

ATTENDEES: Jerome Sorensen (WER)
WORK IN PROGRESS: See below.
EST. % COMPLETION: Varies.
CONFORMANCE WITH SCHEDULE (+/-): Close




MULTI PURPOSE ARENA (MPA):                                                  WORKERS PRESENT: 30
  1. Job site trailers have moved to the South parking lot and connected.
  2. East detention pod grading has begun and has encountered an abandoned fuel tank in the West side of
      pond. Working on removal coordination.
  3. North side of building is having exterior grades back filled and finished out.
  4. Concrete floor slab of arena has been poured and finished. Surface looks decent and is recessed from
      adjacent non-wood floor areas.
  5. Cast in place seating at West side of arena has been set and finished.
  6. Masonry on North and West side are complete. Masonry has moved to the South side and is wrapping
      up. Installation of brick and accessories look good.
  7. Interior CMU work continues, masonry walls at restrooms exterior are installing. Need to make sure
      walls are insulated completely prior to covering up with block.
  8. Exterior metal stud framing is mostly complete for openings. While framing looks like it is done, they
      still have not yet installed jamb stud clips to structure. Jambs of openings need #9/D2 and #33/D3
      details installed from shop drawings. Refer to all details on shop drawings prior to covering up with
      interior sheetrock.
  9. Sheathing is installed on all exterior walls and is being coated with weather barrier. In general looks
      pretty good, but locations where holes have been poked through the wall still need to be patched.
  10. Folding roof access ladder has been installed.
  11. Flat Roof at West has TPO membrane installed and laid on top of roof parapets.
  12. Block surfaces are being prepped with block filler paint. Ceiling structure member are being painted.
  13. Ductwork around facility appears mostly installed and pending connection to units. Rough piping for
      units also are installed, not complete.

                                                             Page 1 of 4            EXHIBIT
                                                                                                            COPY TO: File
                                                                                         6
             Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 25 of 29
   14. Plumbing piping is mostly complete and sanitary lines have been tested for pressure. Some locations
       has leaks and have gone back and corrected them.
   15. Sprinkler piping installation continues.
   16. Electrical rough in continues. Most conduit mains appear to be installed and in-wall rough in placed.




PERFORMING ARTS CENTER (PAC):                                              WORKERS PRESENT: 25
  1. Interior steel framing is complete. Stairs and access ladders are all installed.
  2. Roofing is mostly complete. Installing metal roof edges now.
  3. EIFS work continues at the low South facade.
  4. Exterior metal wall panels are being placed. Corner trims look pretty good and overall edges are clean.
  5. Interior sheetrock framing for hall ceiling continues. They are nearing completion of ceiling. Diffusers
      intended to be centered between ceiling openings, and are currently not all the same. Will need them
      to shift to be centered.
  6. Sheetrock walls are being sanded and painted with first coats of paint. Paint color IPT2 on gyp-bd
      looks a little blueish. Need sub to confirm is IPT2. Lobby still needs recessed track placed in walls.
  7. Rough-in for light fixtures R1 in dressing rooms are not seen. Need to confirm electrician is aware of
      these.
  8. Aluminum Curtainwall and entrance doors appears complete except for hardware.
  9. Theatrical rigging equipment is being installed back stage.
  10. HVAC installation continues. Ductwork installed. Piping installed. Overall appears good, except some
      BCU still need the drip pan installed under them and Access Panels (specifically at BCU-2-02) installed
      to make sure complete access is possible.



                                                Page 2 of 4
                                                                                              COPY TO: File
Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 26 of 29




                           Page 3 of 4
                                                                COPY TO: File
             Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 27 of 29

ATTACHMENTS: none.

CORRECTION ITEMS:
  1. MPA- foundation waterproofing horizontal return at bottom needs to be 12 inch minimum. 4/30- all
      waterproofing installed, not sure of final resolution on installation. 8/20- CLOSED
  2. 5/18- PAC: install 3 studs at all corners. This was not done and has been covered up in most
      locations.
  3. 5/18- PAC: extend weather barrier (blue) up to top of parapet and seal to roof membrane. 8/20-
      CLOSED.
  4. 6/11- IPF: SWPP silt fencing compromised in 5 locations at East perimeter. Fix 6/25- Corrected
      Northern parts but still need to fix Rip Rap section. 8/20- Site SWPP continue to be bypassed by rain
      events.
  5. 6/11- IPF: Grading at North of new drive is not co posted to match grading plan.
  6. 6/11- IPF: Swale & SS Manhole at West site conflict.
  7. 6/11- IPF: Millwork quality standards.
  8. 6/11- PAC: EIFS drainage flashing at West tall façade.
  9. 8/20- PAC- Lights at changing rooms.
  10. 8/20- PAC- paint color, looks light blue-ish.
  11. 8/20- PAC- condensate drip pans under units. 118C & Lobby
  12. 8/20- PAC- diffuser placement amidst ceiling clouds.
  13. 8/20- PAC- Access Control wires not pulled into Storefront door.
  14. 8/20- PAC- Access Panel to BCU-2-02 also unit is missing drain pan.
  15. 8/20- PAC- missing wall tracks at lobby sheet rock.
  16. 8/20- MPA- Exterior metal stud framing opening jamb attachments.

END OF FIELD REPORT (4 pages total)

Cc: Project Teams.




                                                 Page 4 of 4
                                                                                               COPY TO: File
                                          Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 28 of 29




                                                                                Actual Dollars
                        Southeast Zone                           West Zone                                Maumelle Zone                                     Sherwood Zone
K-12 Enroll.             1,744 students                        2,566 students                              2,845 students                                    4,646 students
    Elem.        Bates ES (2000)1 $7,031,462          Chenal ES (2008)4    $13,986,063      Pine Forest Expansion (2011)6 $3,205,120
  Mid. Sch.      Mills MS (2018)2 $5,456,636         Robinson MS (2018)5 $43,089,763            Maumelle MS (2005)7       $18,421,031          Sylvan Hills MS (2011)9       $34,306,500
  High Sch.      Mills HS (2018)3 $50,072,174                                                   Maumelle HS (2011)8       $58,273,574             Sylvan Hills HS 10         $65,000,000
   Total $                         $62,560,271                              $57,075,826                                   $79,899,725                                        $99,306,500
$ per student                        $35,872                                  $22,243                                       $28,084                                            $21,375

                                                                Real Dollars (adjusted for inflation)11
                        Southeast Zone                           West Zone                                Maumelle Zone                                     Sherwood Zone
K-12 Enroll.             1,744 students                        2,566 students                              2,845 students                                    4,646 students
    Elem.        Bates ES (2000) $10,253,790          Chenal ES (2008)     $16,311,660      Pine Forest Expansion (2011) $3,578,504
  Mid. Sch.      Mills MS (2018)    $5,456,636       Robinson MS (2018) $43,089,763             Maumelle MS (2005)        $23,687,821           Sylvan Hills MS (2011)      $38,303,078
  High Sch.      Mills HS (2018) $50,072,174                                                    Maumelle HS (2011)        $65,062,225              Sylvan Hills HS           $65,000,000
   Total $                         $65,782,599                              $59,401,423                                   $92,328,551                                       $103,303,078
$ per student                        $37,719                                  $23,149                                       $32,453                                            $22,235



1                                                             11 The individual school costs reported in the top chart were adjusted for inflation and reported in terms of 2018 dollars in
   Bates Elem. in 2000 dollars (Doc. 4507, p. 75).
2  Mills Middle in 2018 dollars (PCSSD Trial Ex. 156).        the bottom chart. Since Mills High, Mills Middle, and Robinson Middle are reported in terms of 2018 dollars no
3 Mills High in 2018 dollars (PCSSD Trial Ex. 156).           adjustment was made. No adjustment was made to the budgeted cost of Sylvan Hills High. The inflation adjustments
4 Chenal Elem. in 2008 dollars (Doc. 4306, p. 36).            were made by inputting the “actual” dollar numbers into an inflation calculator on the website of the Federal Reserve
5 Robinson Middle in 2018 dollars (PCSSD Trial Ex. 156).      Bank of Minneapolis. See https://www.minneapolisfed.org/about-us/monetary-policy/inflation-calculator. The inflation
6 Pine Forest Expansion in 2011 dollars (Doc. 4306, p. 37).   adjusted individual school costs reported in the bottom chart are reported verbatim as calculated by the Fed using the
7 Maumelle Middle in 2005 dollars (Doc. 4306, p. 35).         aforementioned inflation calculator.
8 Maumelle High in 2011 dollars (Doc. 4306, p. 35).
                                                              Enrollment numbers: Based on PCSSD’s official October 1, 2019 enrollment, as on file with the state of Arkansas. See
9 Sylvan Hills Middle in 2011 dollars (Doc. 4306, p. 37).
                                                              https://adedata.arkansas.gov/statewide/ReportList/Schools/EnrollmentCount.aspx?year=30&search=6003&pagesize=100
10 Budgeted cost of Sylvan Hills High (Doc. 5318, p. 1).
                                                              Enrollment numbers were also reported in Intervenors’ Trial Exhibit 89. Enrollment numbers were also reported in
                                                              Intervenors’ response to a motion in limine. (Doc. 5643, pp. 9-11). See enrollment breakdown on the following page.



                                                                                     EXHIBIT
                                                                                           7
                                          Case 4:82-cv-00866-DPM Document 5690 Filed 08/31/20 Page 29 of 29




                                                              K-12 Enrollment by Zone
                           Southeast Zone                 West Zone                   Maumelle Zone                   Sherwood Zone
                  College Station ES      115     Robinson ES         207      Pine Forest ES         429         Cato ES              289
                       Bates ES           382       Baker ES          389      Oak Grove ES           176       Clinton ES             488
                    Landmark ES           220      Chenal ES          481      Crystal Hill ES        560        Harris ES             167
                      Mills MS            404      Lawson ES          197      Maumelle MS            689      Oakbrooke ES            423
                       Mills HS           623     Robinson MS         590      Maumelle HS            991      Sherwood ES             295
                                                  Robinson HS         702                                     Sylvan Hills ES          388
                                                                                                              Sylvan Hills MS         1,168
                                                                                                               SHHS+North             1,428
Total Students:                         1,744                         2,566                           2,845                           4,646
